Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 5, 2018                                                                                      Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155204(44)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  MICHIGAN OPEN CARRY, INC. and                                                                                       Justices
  KENNETH HERMAN,
           Plaintiffs-Appellants,
                                                                    SC: 155204
  v                                                                 COA: 329418
                                                                    Genesee CC: 15-104373-CZ
  CLIO AREA SCHOOL DISTRICT, FLETCHER
  SPEARS, III, and KATRINA MITCHELL,
               Defendants-Appellees.
  _________________________________________/

          On order of the Chief Justice, the motion of plaintiffs-appellants to extend the time
  for filing their supplemental brief is DENIED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                  January 5, 2018

                                                                               Clerk